 NEWPORT NEWS PRINTINGPRESSMEN'SNewport NewsPrinting Pressmen's and Assistants'Union,LocalNo. 288,InternationalPrintingPressmen and Assistants'Union ofNorthAmerica,AFL-CIO (The DailyPress, Inc.) andLewis A.Bristow.Case 5-CB-962February 9, 1971DECISION AND ORDERBY MEMBERS FANNING,BROWN,AND JENKINSOn August 6, 1970, Trial Examiner Thomas F.Maher issued his Decision in the above-entitled pro-ceeding finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. He also found thatthe Respondent had not engaged in certain other un-fair labor practices alleged in the complaint and re-commended that such allegations be dismissed.Thereafter, the Charging Party filed exceptions to theTrial Examiner's Decision and a supporting brief.'The General Counsel filed cross-exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modified below.1.The record shows that on April 18, 1969, theEmployer advised the Union of its intent to create asplit-shift situation and asked the Union to supply apressman for the position. The Union notified theEmployer that it would not fill the position because itbelieved it was a negotiable matter under the terms ofthe existing agreement.Whereupon, the Employerhired Bristow, a rank-and-file pressman employed bya subsidiary of the Employer. The Union instituted agrievance proceeding on this matter and notified theEmployer that it did not recognize Bristow as a crew-member, and beginning on Bristow's first workday, apressman was designated for his job by the Union.' .iThe Charging Party has requested oral argument. Thisrequestis herebydenied asthe record, the exceptions, and briefs adequately present the issuesand the positions of the parties2 The individual dispatched by the Union for the job was rejected each daywhen he reported for work for the reason that Bristow had been hired over475Even prior to the time Bristow took the job, Respon-dent President Lascola had a conversation with himin the pressroom in the presence of Foreman Hicks.Lascola told Bristow that "If you take this job theUnion will make it hard for you." Also, the eveningbefore Bristow started on the new job he received atelephone call from Lascola telling him in effect thathe better not take the job. When Bristow asked if hewas threatening him, Lascola said, "the Union saysyou better not take it." When Bristow reported towork the next morning Chapel Chairman Armstrongasked him if he knew what he was doing.Having failed to persuade Bristow not to take theposition, theRespondent then embarked upon acourse of action which not only discriminatedagainsthim but also harassed him in order to force him to giveup the position. We agree with the Trial Examiner'sfinding that the failure on the Respondent's part tooffer overtime work for the first 12 weeks of Bristow'semployment was unlawfully motivated. We find thatRespondent thereby restrained and coerced him inviolation of Section 8(b)(1)(A) of the Act and causeddiscrimination against him in violation of Section8(b)(2) of the Act.The record further shows that Bristow from thecommencement of his employment was subjected todirect verbal confrontations from his fellow employ-ees in the form of cursing,name-calling, incidents ofa more physical nature, and at various times havingclippings and stickers pasted on his locker. It is appar-ent to us that this conduct was being directed towardhim because of the Respondent's and its members'dissatisfaction over his acceptance of the split-shiftposition, to the alleged detriment of its bargainingposition. However, contrary to the Trial Examiner'sfinding, we find that responsibility for this harassmentattaches to the Respondent. The record shows that theRespondent continuously opposed Bristow's employ-ment and was aware of the copstant harrassment byemployee-members and its officers who were employ-ees.3Moreover, Hicks, the pressroom foreman, bothby letter and conversation with officials of the Re-spondent in their official capacity complained aboutthe harassment of Bristow. However, Respondentmade no effort to take any affirmative action to seethat the harassment did not continue, nor did it at-tempt to disavow it.Under these circumstances, wherein Respondenttold Bristow that if he took the position the Unionwould make it hard for him, the continuous opposi-tion to his employment in the position,the harassmentresultingtherefrom, and its refusal to disavow suchthe Union's protest In union language this man is referred to as a "gofer."JAll 18 employees in the pressroom were union members, and at least 7of them were union officials at some time relevant to the harassment inci-dents. In particular,William Thomas,secretary-treasurer of the Union, in-dulged in suchactivityup until the date of the hearing herein.188 NLRB No. 73 476DECISIONSOF NATIONALLABOR RELATIONS BOARDconduct by its officers and employee-members, we areconvinced that the Respondent restrained andcoerced Bristow in violation of Section 8(b)(1)(A) ofthe Act.We also find merit in the exceptions to the TrialExaminer'sRemedy wherein he failed to order thatBristow be compensated for the' overtime pay whichhe lost because of the discrimination directed againsthim. Whether or not the Union will continue to main-tain control over the assignment of overtime work inthe futureis itselfspeculative as it is a subject matterof bargaining between the parties at the present. Asidefrom that, to require Bristow to work 27 additionalperiods of overtime, in addition to his regular shiftand overtime work, to restore the status quo wouldcreate ahardship upon him, one which the discrimi-nateeshould not have to bear. In addition, the Em-ployer has indicateditsunwillingnessto allow thisamountof work. Such long hours will interfere withproduction, and increase the risk of accident to per-son and property due to employee fatigue. We findthatBristow is entitled to backpay for his lostovertime shifts for the loss of which Respondent wasresponsible in the manner prescribed in "The Reme-dy" section hereafter.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order the Re-spondentto ceaseand desist therefrom and to takecertain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondent refused to offerovertime work to Bristow because of his accepting aposition with the Employer which the Respondent didnot want him to occupy, we shall order the Respon-dent tomakeBristow whole for any loss of earningssustainedby reason of the loss of overtime opportuni-tiesduring the period between May 15, 1969, andAugust 7, 1969. Backpay to be computed on the num-ber of overtime opportunities lost during the aboveperiod and including interest at the rate of 6 percentper annum in themanner setforth inIsis Plumbing &Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoardadopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatRespondent, Newport News Printing Pressmen's andAssistants' Union of North America, AFL-CIO, itsofficers,agents,and representatives, shall take the ac-tion set forth in the Trial Examiner's RecommendedOrder, as herein modified:1.Delete paragraph under 1 and substitute the fol-lowing:"(a) Causing or attempting to cause discriminationagainst Lewis A. Bristow by failing and refusing toassign him opportunities to work overtime shift situ-ations.""(b) Restraining or coercing Lewis A. Bristow, orany other employee, in the exercise of rights guaran-teed by Section 7 of the Act."2.Delete paragraph 2(a) and substitute the follow-ing:"(a)Make Lewis A. Bristow whole for loss of earn-ings suffered as a consequence of the Respondent'srefusal to offer him overtime work opportunities dur-ing the period between May 15, 1969, and August 7,1969, with interest thereon at the rate of 6 percent perannum in the manner set forth in the section of ourDecision and Order entitled The Remedy,"3. In footnote 15 of the Trial Examiner's Decision,substitute "20" for "10" days.4.Substitute the attached appendix for the TrialExaminer's appendix.APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce Lewis A.Bristow in the exercise of rights guaranteed tohim by the National Labor Relations Act byfailing andrefusing to assignhim opportunitiesto work overtime shift situations.WE WILL NOT restrain or coerce Lewis A.Bristow, or in any like or relatedmanner restrainor coerce employees, in theexerciseof the rightsguaranteedin Section7 of the National LaborRelations Act, as amended.WE WILL make Lewis A. Bristow whole for anyloss ofovertimewageshe would have derivedexcept for the result of ourdiscrimination againsthim from May 15, 1969, through August 7, 1969.NEWPORTNEWSPRINTINGPRESSMEN'SAND ASSISTANTS' UN-ION,LOCAL No. 288,INTERNA-TIONALPRINTING PRESSMEN ANDASSISTANTSUNION OF NORTHAMERICA, AFL-CIO(Labor Organization) NEWPORT NEWS PRINTINGPRESSMEN'SUNION477DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice orcompliance with its provisions may be directed to theBoard's Office, Federal Building, Room 1019, CharlesCenter,Baltimore,Maryland 21201, Telephone301-962-2822.IITHE STATUS OF THE RESPONDENTNewport News Printing Pressmen's and Assistants' Un-ion, Local No.288, International Printing Pressmen andAssistants'Union of NorthAmerica,AFL-CIO,Respon-dent herein, maintains collective-bargaining relations withthe Employer and is admitted to be a labor organizationwithin the meaning of Section 2(5) of the Act.IIITHE ISSUES1.Withholding of overtime assignments by the unionofficial designated to administer such assignments as dis-crimination, restraint, and coercion.2.Harassment of an employee by fellow employees asunion restraint and coercion.IVTHE UNFAIR LABOR PRACTICESTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Trial Examiner: Upon a charge filedon October 29, 1969, by Lewis A. Bristow, an individualemployed by The DailyPress,,Inc., the Regional Directorfor Region 5 of the National Labor Relations Board, hereincall ed the Board, issued a complaint on behalf of the Gener-al Counsel of the Board on February 13, 1970, against New-ppoortNews PrintingPressmen'sand Assistants' Union,Local No. 288, International Printing Pressmen and Assist-ants' Union of North America, AFL-CIO, Respondent her-ein, allegingviolations of Section 8(b)(1XA) and (2) of theNational Labor Relations Act, as amended (29 U.S.C., Sec.151,et seq.),herein called the Act. In itsduly filed answerthe Respondent, while admitting certain allegations of thecomplaint, denied thecommissionof any unfair labor prac-tice.Pursuant to notice a trial was held before me in NewportNews, Virginia, where all parties were present, represented,and afforded a full opportunity to be heard, to present oralargument, and to file briefs. Briefs were filed with me by allparties on May 19, 1970.Upon consideration of the entire record, including thebriefs, and specifically upon my observation of witnessesappearing before me, I make the following:FINDINGS OFFACTAND CONCLUSIONS OF LAWITHE NATURE OF THE EMPLOYER'S BUSINESSThe Daily Press,Inc., the employer of Lewis A.Bristow,the Charging Party herein,is a Virginia corporation with itsprincipal office and place of business in Newport News,Virginia,where it is engaged in the production of two dailynewspapers and one Sunday edition.In the course and con-duct of its operations The Daily Press,Inc., during the12-month period preceding the issuance of the complaint,subscribed- pto interstate news services,published nationallysyndicated features, advertised nationally sold products,and derivedgross revenue in excess of $200,000.Upon the foregoin admitted facts I conclude and findthat The Daily Press,Inc., is an employer engaged in com-merce within the meaning of Section 2(6) of the Act.1Cf.Bishop and Malco, Inc,159 NLRB 1159, 1161A.BackgroundFor at least the past 10 years the employees of the press-room of The Daily Press,Inc., journeymen,apprentices,and substitutes, were represented by the Respondent Un-ion. Collective-bargaining agreements between the partieshave been in force throughout this period,including themost recent one which expired on February 28, 1969, butremains in effect by agreement of the parties pending theexecution of a new agreement.In mid-1968 the pressroom complement consisted of sixregular night situations and five regular day situations, plusfour substitutes and three apprentices;a situation being theterm used in the printing trade to designate a job or position.Sometime in mid-1968 it was determined by managementthat a so-called split-shift situation would be established toprovide a situation consisting of two 7 1/2-hour night shiftsand three 7 1/2-hour day srifts weekly. At that time theshifts were being filled either by substitutes or by overtimeand it was determined that the creation of the split-shiftsituation would reduce the need for overtime and effect aconsiderable saving to the Company.On April 18,1969 the Employer advised the Union of itsintent to create the split-shift situation and asked the Union,as is the usual policy consistent with the contract,to supplya pressman.In response to the Employer's request HowardArmstrong,the Union's chapel chairman or steward, afterconsulation with other officials of the Union,notified theEmployer that they would not fill the newly created vacancyfor the reason that they believed that under the terms of theoutstanding agreement the creation of such a situation wasa negotiable matter.Whereupon the employer hired LewisA. Bristow,a rank-and-file pressman employed by SouthernColor Printing Corp.,a subsidiary of The Daily Press whichprints its colored comic strips. Having refused to acquiescein these actions, namely the creation of the situation andBristow's appointment, the Union instituted a grievanceproceeding pursuant to the terms of the collective agree-ment.This proceeding has progressed to the advancedstages of arbitration.Meanwhile,Chapel Chairman Arm-strong notified Foreman Hicks that the Union did not rec-ognize Bristow as a crewmember and beginning on the firstworkday under the split-shift arrangement,a pressman wasdesignated for his job by the Union in accordance with itsinterpretation of the contract.The individual thus dis-patched by the Union and referred to in union parlance asa " ofer" (he was assigned to "go for" the job)was rejectedeach day when he reported for work for the reason thatBristow had been permanently hired over the Union's pro- 478DECISIONSOF NATIONALLABOR RELATIONS BOARDtest.2 Bristow continues in his employment in the split-shift1.The failure to allocatesituation.overtime workB.The Baiting of Employee BristowFollowing Bristow's hiring aseries ofincidents have oc-curred which it is charged constitute discriminationagainstand harassment of Bristow for his failure to "supportRespondent's bargaining position."In support of this contention counsel for the GeneralCounsel adduced testimony to the effect that not only hadthe Union vigorously objected to the creation of the split-shift situation, as noted previously, but itspecifically object-ed to the selection of Bristow for the job. Thus, as previouslydescribed, when the situation was created the practice wasestablished of assigning a designated union member to thejob and having him report daily at starting time. This wasthe "gofer" described earlier.In April 1969, prior to the time Bnstow took the job,Respondent's president, Charles Lascola, had a conversa-tion with him in the pressroom in the presence of ForemanHicks. On this occasion Lascola told -Bristow that "If youtake this job the Union will make it hard for you."3 There-after, on May 14, the day preceding his first day at work,Bristow received a telephone call from President Lascolawhich he credibly describes as follows:I answered the phone when the phone rang and said,Bristow speaking. He said, this is Charlie. I understandyou are taking this job at the Daily Press, the split shiftsituation. And I told him thatIwas.He said, you betternot take it. I asked him again what he said. He said, youbetter not take it.At this time I asked him if he was threatening me, hesaid, the Union says you better not take it. I asked him... I told him that I didn't know what position he stoodwith the company or anythingelse ofthe arbitration atthis time they were in, the only thing I knew that thejob was open and I asked Mr. Hicks for it and I tookit.Q. Did he tell you what the Union's position on itwas?A. Beg your pardon?Q. Did he tell you what the Union's position on thesplit shift situation was?A. He told me that the Union had refused to fill it.Q. Did he tell you anything else about it?A. I can't recall at this time, sir.Q. All the time of this conversation, were you a paidup member in good standing of Local 288?A. Yes, sir.Upon reporting for work the following morning ChapelChairman Armstrong spoke to him briefly, asking' if I knewwhat I was doing."4The instancesof mistreatmentof Bristow, allegedly at thehands of the Union, are detailed below, generally in theorder described at the trial.2At the trialbefore me an effort was made to establish that Bristow'sacceptance of this employment resulted in punitive action against him foralleged violation of union rules. As I viewed such evidence to be beyond thescope of issues framed by the pleadings in this matter I rejected the evidenceI reaffirm my ruling at this time.3The credited testimony of Bnstow.Hicks also testified to this conversa-tion,stating that Lascola told Bnstow, "I'm warningyou, do nottake thisjob " Lascola was not called as a witness4 Armstrongwas called as a witnessby counsel for the General CounselAlthough questioned at length by all counsel concerning practices followedand the numerous incidents related herein he was not confronted withBristow's account of this first day conversation. I, accordingly, deem itundeniedFor the past 6 or 8 years it has been customary for thechapel chairman, independently of companymanagementor control but with its acquiescence, to allocate overtimework as the need for it was dictated by production andmanpower requirements. This is accomplished by means ofthe overtime board which the chapel chairman keeps. Eachday he consults with the pressroom foreman and on thebasis of the estimates he received he selects from the boardthe names of those to be scheduled for overtime shifts andnotifies them. It is the composition of this board or list andthe order of priority among pressroom employees listed onit that is basic to Bristow's complaint.According to Foreman Franklin Hicks, whom I credit,there are always overtime situations available, varying onlyin number from a minimum of 10 situations per week. Whena new man comes onto the job his name is immediatelyplaced at the bottom of the list. Thereafter, as a man isselected for overtime from the top of the list and works theassigned overtime shift his name reverts to the bottom of thelist.Thus, as the system continues to operate and the newman's name reaches the top, it would appear that he, likeall the other pressmen, has an equal opportunity to get hisproportionate share of overtime work.Chapel Chairman Armstrong, while agreeing generallywith nicks' description of the overtime allocation, disputesthe assertion that a new employee's name is automaticallyplaced on the list. On the contrary, according to Armstrong,and with specific reference to Bnstow's claim that he wasdeprived of overtime, the name of a new employee does notappear on the list until the employee requests it. As willappear from the circumstances surrounding Bristow's claimthat he was deprived of overtime it does not matter, for thepurposes of this case, how and when the names appear onthe list, and I accordingly find it unnecessary to resolve thedisputed testimony.Bnstow, who began work on the split-shift situation onMay 15, 1969, under the adverse conditions detailed above,came to Foreman Hicks a week, later and told him he hadnot been asked to work overtime. Whereupon Hicks calledArmstrong, the chapel chairman, and asked him about it.Armstrong, according to Hicks' credited testimony, toldhim that Bristow is not going to be put on the overtimeboard because we still don t consider him a member of thecrew, therefore, he is not entitled to any overtime." Hicksdid not know if Bristow had either then or thereafter re-quested that his name be placed on the overtimelist.Bris-tow, although regularly employedsinceMay 15, wasallocated no overtime until August 8, and then only afterBristow's attorney had requested that his name be placed onthe list.Meanwhile, two pressmen, officials of the Unionwho formerly worked as substitutes, became regular situ-ation holders: Horace Harris on May 29, 1969, and Law-rence Bowler July 15, 1969, both after Bristow's hiring.Foreman Hicks' records disclose, however, that each ofthesemen were allocated overtime during all that period,albietthey were substitutes during part of it. Thus for theyear of 1969 Harris worked 31 overtime shifts and Bowler63 overtime shifts with Bristow having worked only 8, andall of them after August 7.2.The harassment of BristowFrom a synthesis of the testimony of witnesses questionedon the subject,including Foreman Hicks,the pressroom ofThe DailyPress appears to have manifest many of the clod- NEWPORT NEWS PRINTINGPRESSMEN'Sdish features of a carnival fun house and low level vaude-ville. Thus horseplay,name-calling, and pranks of high andlow grade was the rule rather than the exception, indulgedin by all the pressmen and tolerated by the Employer solong as it did not constitute a physical hazard. T this at-mosphere Bristow's unwelcome arrival appears to have add-ed new incentive.Two days after his arrival Bristow registered his first com-plaint with Foreman Hicks over the treatment he was re-ceiving from his fellow employees in the pressroom. At theoutset this involved cursing him, calling him names, andmaking salaciousand uncomplimentary remarks concern-ing him within his earshot. Bristow credibly detailed this asbeingaddressedbyemployeeWilliamThomas,Respondent's secretary-treasurer, who variously called hima rat, a scab, and a "goddamned son-of-a-bitch," a practiceThomas has indulged in up to the date of the hearing.'In addition to what appears to have been direct verbalconfrontations Thomas was frequently heard to remark,"There is thatrat," asBristow appeared. Similarly, employ-ee Kenneth Baker, Respondents night chapel chairman in1969, figured prominently in the attention shown Bristowduring this period. Thus, beginning with Bristow's employ-ment, whenever he passed by or near Baker the latter washeard to call "eek-eek" after him, presumably emitting thesound of a rat. Bowler, another union officialand Thomaswere also heard to make the same sound under similarcircumstances;and in more particular fashion Thomas, onone occasion, in the presence of employees Armstrong,Powell, and Peck, called out, "I smell a rat. The air is foulin here; it seems to be following me." Nor did Thomas,Bowler, and Baker confine their animal imitations to rats.As time went on they were frequently heard by Bristow tocall "oink-oink" after him and to make grunting sounds,both after fashion of pigs.6In midwinter. 1970, employee Prichard, an apprentice,asked the other employees in Bristow's presence flow mucha man would have to accept to sell his soul down the river;and employee Bowler replied that he would not sell his soulfor any amount of money. On a later occasion in the pres-ence of Bristow, employee Baker asked Prichard if he hadread in the paper of the death by bombing of a prominentindividual.chard, looking at Bristow, replied that itcould happenhere to someonehe knew.In addition to the verbal barrage directed at Bristow, healso credibly described incidents of a more physical nature.In the early fall of 1969 there occurred what was referredto as the "varsol rag incident" occasioned by the throwingor dropping of a varsol-soaked rag being used by employeeswho were engaged in wiping and cleaning the framework ofthe presses. As Bristow was busy wiping in one area, he wascaught on the back of the neck by a rag either dropped orthrown. As he looked up employee Baker whowas cleaningnearby and above him looked at Bristow and laughed.At approximately the same time Bristow had occasion tobe seated beneath the open-tread stairway leading to theupper level of the presses. When he was thus situated, dirtin the amount of a handful or less was dropped on -him fromabove. This occurred as employer Bowler was going up the3All of theincidentsdetailedherein are thecredited, undenied testimonyof Bnstow.Thomas was called asa witness and waspresent thereafter in thecourtroomAssistantcirculationManager DennisAshe credibly describedhearing many of the noises directed at Bnstowand described hereafter6 Thecalls of"eek-eek"and "oink" describedby Bnstow,as well as thegrunting sounds and shouts of"pig, pig,"were heardby Assistant CirculationManager Ashewho crediblytestified that Bnstowtold him at the time theywere being directed at himself.479stairs.A second dumping of dirt occurred thereafter in mid-winter. Bristow wasin the reelroom preparing a "paster,"the beginning of a roll of paper pasted to adhere to thetake-up roller of the press, when he observed a hand reacharound from outside the room and throw a quantity ofpaper dust on the "paster" he had prepared. This occurredtour timeson that particular evening but Bristow did notidentify who was responsible. He did testify, however, thatwhile he was working in the reel room, located in the lowerreaches of the area, employees located on the floor abovehim set up a noisy din by slamming wrenches and shovelson the metal floor, accompanied by shouting and scream-ing. Bristow identified employees Cressell and Bowler asthose involved.In the early fall of 1969 and on a second occasion in thefollowing spring, Bristow wasengaged insetting plates onthe press. As part of the operation he would move the cylin-ders to obtain a proper placement for insertion of the plates.This was accomplished by pressing a "jog button" whichmoved the presses forward slowly from stopped position,and stopped the press when pressurewas releasedfrom thejob button. On the two occasions referred to, Bristow posi-tioned the cylinders by use of the jog button and preparedto insert the plates only to find the cylinders still slowlyturning. Someone had continued to hold down a jog buttonfrom one of four otherstations.He did not know who wasresponsible the firsttime, but on the second occasion, in theearly spring, employee Thomas was at the other jog buttonstation and he looked at Bristow and laughed.The so-called moth incident occurred in the early fall.Employees Baker and Thomas had found a moth of excep-tional wing spread, approximately 5 or 6 inches, which theyfirst displayed to Foreman Hicks and then took to the areaof the pressroom where Bristow was working. After holdingup the moth for Bristow to see they "shooed" it in hisdirection, much to his consternation. On this sameevening,and previous to the appearance of the moth, employeeThomas was in the toolroom with Bnstow. When Thomasfinishedhis businessthere he put out the light and closedthe door as he left, with Bristow still there.On December 23 while Bristow washelping several press-men load paper onto a press employee Thomas walked pasthim three or four times and as he did so he brushed an inkbucket which he was carryingagainstBristow's leg. On oneof these occasions Thomas was heard byBristow tosay, "I'llmake the son-of-a-bitch talk if I have to squeeze it out ofhim tonight."Twice during the early spring as Bristowwas seated in thelower level in the pressroom awaiting his roller to "rundown," water was poured from an upper level onto his headand shoulders. When this occurred he went upstairs to in-vestigateand found Baker who looked at him and laughed.On another occasion in the early spring Bristow was en-gaged in putting paper on one of the presses, and employeesBowler and Baker were doing the same job-on another press.As Bristow was so engagedBaker calledto him for help onthe other press and Bristow told him he wouldcome as soonas he finished the ob he was doing. Whereupon,Baker wentto the foreman, Lange, and complained. Lange refused toaccept the complaint and directed Baker back to his work.In addition to the foregoing catalog of buffoonery, therecord contains additional credible testimony by Bristow ofsuch instances as being told for no apparentreason to "goto hell," being asked if he had received his "monthly bo-nus," and being jostled about as he walked through thepressroom.And finally there were the five newspaper clippings thatwere pasted onto Bnstow's locker between October I and 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary 25.These read as follows:(1)"The Bible says aChristian should be `as wise as a ser,rent and as harmless asa dove.'How can I accomplish this(2)"not a single rat hasbeen found on Mt.Trashmore in two years since its begin-ning." (3) "Lonely Man. No friendship now." (4) "Do youfeel ill at ease,out of it?Is everybody having a good timebut you? Write for Ann Landers'booklet, `The Key toPopularity' "(5) "Sanitarian says rats are not confined toghettos."It appears from the credited testimony of other witnessesthat pasting clippings and stickers on lockers was a frequentprank and is still in vogue.C.Additional Findings, Analysis,and ConclusionsFrom everything that appears in the record the adminis-tration of personnel matters and the enforcement of reason-able order and discipline in the Employer'sressroom doesnot set a model to be followed in the trade.Quite apart fromthe incredible nonsense that appears to have been indulgedin generally and tolerated by the management there mostcertainlwas an aggravated extra portion of it meted out toLewisBristow.Whether this was accomplished by or at thedirection of the Respondent Union and constitutes discrim-ination against Bristow,as well as unlawful restraint andcoercion of him,is the sole issue to be resolved.For reasons best known to itself the Employer has, overthe past 8 years,seen fit to turn over to the -Union a signifi-cant area of its personnel administration,the assignment ofovertime.Having done this and agreed to the manner inwhich the overtime would be allocated,I am not preparedto conclude that the Employer has relieved itself ofpthe finalresponsibility for the manning of the pressroom. On thecontray,the overtime records kept by Foreman Hicksmakes it quite clear that the overtime board used by ChapelChairman Armstrong in his assignment of overtime was notthe sole control of this segment of the pressroom.I concludeand find,therefore, that the allocation is the Employer'sresponsibility using th e Union's active assistance Y But whatis obvious here is that given a controversial subject,such aswas Bristow's hiringg,the Daily Press was willing to overlooka hardship visited by the "assisting" Union upon one of itsemployees if to do otherwise would complicate its dealingwith the Union.Here Bristow,whose hiring had been pro-tested by Respondent,complained to his foremanafter Iweekof employment that he was receiving no overtime andthe foreman called the chapel chairman about it, only to getan evasive explanation and no results.Twelve weeks later,and only after a demand by his own lawyer,Bristow wasassigned his first overtime by the Union's chapel chairmanwith no visible assist from the Employer.Because there has been no charge filed against this Em-ployer, Bristow has no recourse from it for its obvious disre-gard of his right to overtime employment.The same cannotbe said for Respondent's conduct in this respect in the exer-cise of its "assisting"function.If ever a discrimination was obvious on its face it is Chap-elChairman Armstrong's refusal for 12 weeks to assignBristow an overtime shift.The Union protested and contin-ues to protest the split-shift situation created by the Em-plo er.'Then it protested the assignment of Bristow, knownto have been a candidate for a supervisoryposition, to thejob. And finally it continues to send a "gofer"to the job7 I find nothing in the record to suggest that Respondent was acting as anagent of the Employer in this respect and I, accordingly,refrain from makingsuch a finding,or using the term"agent."each day asitsselectee for the newly created shift and as itscontinuing protest.Looking now to the allocation of overtime to workingpressmen it is clear that the system used practically guaran-tees equal distribution of overtime shifts among the press-men, and the overtime records bear this out,excepting onlythe absence of assignments to Bristow.Moreover, sinceBristow was hired on May 15,1969, two additional press-men, both union officials,have been hired-Harris andBowler-and each have worked a considerable number ofovertime shifts.The Respondent's only excuse for its failure to assignBristow overtime shifts,and Chapel Chairman Armstrongso testified,was his failure to request that his name be addedto the list. In the light of all the facts and circumstancesconsidered here,itwould be the height of naivete to acceptthis as Respondent's true reason for refusing overtime toBristow.On the contrary,the facts disclose that the job forwhich Bristow was hired was one which Respondent pro-tested and continues to protest.They further disclose thaton at least three occasions Bristow was told by union offi-cials not to take the job.When,with such an understandingof the job that he was taking and his Union'swarning notto take it, Bristow is nonetheless hired and he is thereafterdeprived of overtime by the Union's chapel chairman, Ihave no alternative but to conclude that this deprivation isa reprisal against him for his refusal to conform to theUnion's position on the subject of the establishment andfilling of the split-shift situation,and has nothing whateverto do with his failure to ask for overtime.By thus discrim-inating against Lewis Bristow in the assignment of overtime,I,accordingly,conclude and find that Respondent re-strained and coerced him in violation of Section 8(b)(1XA)of the Act and caused discrimination against him in viola-tion of Section 8(a)(2).8The alleged harassment of Bristow presents an entirelydifferent situation. Everyone, including the Employer's offi-cials, concede that horseplay was rampant throughout thepressroom,particularly on the night shift.It becomes in-cumbent upon the General Counsel,therefore, to establishnot only that the horseplay directed at Bristow was of anaggravated variety, which it seems to have been,but alsoth at it was perpetrated not by the employees but by theUnion.We must distinguish here between the Union and itsmembers.To begin with all 18 employees in the pressroomwere union members,and at least 7 of this number wereunion officials at some time relevant to the incidents de-tailed here.So, only union members could have possiblybeen responsible for the harassment,and there is a stronglikelihood, based upon'their proportionate number to thetotal,as well as upon actual testimony,that the union offi-cers contributed their share.But this does not establish thatthe Union was thereby responsible. All it does is establishthat employees who were union members, and in some casesunion officials,were responsible.And therein lies the dis-tinction.For to establish such responsibility by the Unionit is necessary to show agency and not merely membershipaffiliation or office holdinggIn the pranks and remarks described herein I find noneof the usual indicia of agency.Nor do I find an obligationon the part of the Union to disavow conduct that appearsto have been tolerated generally by the Employer over theyears.In this respect I am mindful of cases cited to me bycounsel for the General Counsel wherein a unionhasbeenheld responsible for the conduct of its members.These,8 San Francisco-Oakland Mailers'Union No.18, international Typographi-cal Union(The Tribune Publishing Co),180 NLRB No. 12 NEWPORT NEWS PRINTINGPRESSMEN'SUNIONhowever, do not fit the context of the aggravated horseplayof this case. In the cases cited the union involved was en-gaged either in picketmg,9 an organizing campaign,'° orexcessive violence 11 and the offending harassment ofemployees was imputed to the union. Here, every act ofharassment visited upon Bristow appears to have been acounterpart, however more intense, of similar conduct atother times and involving other employees. Foreman Hicksreadily agreed that such horseplay was actually common-place and ProductionManagerRobertWentworth con-firmed it.Now we come to the nub of this complaint of harassment.Clearly it was a violation of plant discipline, as evidencedby the fact that Hicks saw fit to warn the employees andcomplained to union officials of the consequences of itsrepetition. But be that as it may, the Employer whose press-room it was did nothing further than to remonstrate andfiguratively wring its hands. No one was even shown to havebeen discharged or reprimanded before or during Bristow'stenure. At this point then, by virtue of the charges filed byBristow, there would seem to be foisted upon the Board,through its remedial processes, the role of policeman whichthe Employer seems unwilling to assume for itself.Iam not disposed to accept the performance of such achore on behalf of the Board. It would appear that anyemployer successful enough and stable enough to earn theplace in the community which The DailyPress,Inc., pres-ently enjoys should possess the desire and the internal ma-chinery sufficient to maintain order and discipline in its ownshop, and not be responsive to the whims of its employees,be they union officials, rowdies, or, as here, both. I wouldbe reluctant, therefore, to find that the aggravated horseplaydirected at Bristow constituted anything but a series ofbreaches of plant discipline which any employer should beable to bring under control without the necessity of thevictim of such horseplay being forced to seek aid of theBoard. That Bristow was forced to so act does not justify aconclusion by me that the rowdyism of obviously immatureemployees thereby becomes the unlawful restraint and coer-cion of their union. I would, accordingly, recommend thatso much of the complaint as alleges Bristow's harassment tobe a violation of Section 8(b)(1)(A) of the Act be dismissed.V THE REMEDYI have found that in the administration of overtime allo-cations in behalf of the Employer the Respondent has failedand refused to make available to employee Lewis Bristowthe same opportunities to work overtime shifts that it makesavailable to all other pressroom employees because, contra-ry to the advice and direction of Respondent's officials, heaccepted a situation which was created over Respondent'sopposition. As I have concluded and found that such con-duct thereby restrains and coerces Bristow in the exercise ofrights guaranteed by the Act and unlawfully discriminatesagainst him, I shall recommend that an order issue requiringthat Respondent cease and desist from such conduct. I amnot disposed, however, to recommend affirmatively that9 Local 32, IndustrialUnionof Marine&ShipbuildingWorkers ofAmerica(AFL-CIO)eta!,133 NLRB 1077;United Mechanics Union Local 15-F,151NLRB 38610 Gimble Brothers,Inc,100 NLRB 870;District 65, Retail,Wholesale andDepartment Store Union,157 NLRB 615,United Packinghouse Workers, Lo-cal 46,153 NLRB 956,American Newspaper Guile( AFL-CIO,151NLRB1558.11Connecticut Foundry Company,164 NLRB 916,SamoffvPrintingPressmen'sUnion,72 LRRM 2623481Respondent reimburse Bristow for work he never per-formed.The essence of the discrimination here is the dep-rivation of opportunities to work overtime.Restitution, itwould seem,should encompass the right to reclaim theseopportunities,not to receive,out of and,themonetaryvalue of them.Indeed to compensate Bristow at this pointwould seem to do violence to the stint of the Act wherein,in an analogous context,payments bey an employer for serv-ices not performed are proscribed.)Consistency with thisspirit suggests that it would be inequitable,in the presentcircumstances,circumstances,to impose such a penaltyupon the Respondent.Here the overtime opportunities areconceded to be continuing.If it be ordered that Bristow beprovided sufficient overtime opportunities in the future tocompensate for those which he lost to other employees be-tween May15 and August 7, 1970, he will be fully madewhole and only at the expense of those employees, fellowunion members,or their successors,who profited undulyyfrom his discrimination during the period it occurred.shall, accordingly,recommend that Respondent be orderedaffirmatively to provide to Lewis Bristow,over a period of6 months next following the date of such an order,sufficientopportunities to work overtime situations to compensatehim for those of which he has been deprived;such opportu-nities to be exclusive of those to which-Bristow shall regular-ly be entitled during this period,excluding, if necessary,overtime opportunities to all other employees in theEmployer's pressroom.I shall also recommend the postingof appropriate notice of Respondent's compliance with suchorder as is issued against it.VITHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of theRespondent set forth in section IV,above, occurringin connectionwith theoperations of theEmployer descredin section II, above,have a close, inti-mate,and substantial relationship to trade,traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.RECOMMENDED ORDERUpon the entire record in this case, and pursuant to Sec-tion 10(c) of the National Labor Relations Act, as amended,I recommend 13 that Newport News Printing Pressmen'sand Assistants, Union, Local 288, International PrintingPressmen and Assistants' Union of North America, AFL-CIO, Respondent herein, its officers, agents, and represent-atives, shall:1.Cease and desist from restraining and coercing LewisA. Bristow or any other employee in the exercise of rightsguaranteed by the National Labor Relations Act by thediscriminatoryadministrationoftheassignmentofovertime situations.2. Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a)Make whole Lewis A. Bristow for the discriminationagainst him by providing him, within the period ending 612 Sec 8(bX6) makes it an unfair labor practice for a labor organization "tocauseor attemptto cause anemployer to pay or deliveror agreeto pay ordeliver any money or other thing of value, in the nature of an exaction, forservices which are not performed or not to be performed."13 In the event that this Recommended Order isadopted bythe Board, thewords "Recommended Order" shall be deleted from its caption and whereverelse it thereafter appears; and for the words "I Recommend"there shall besubstituted,"The National LaborRelations Board Hereby Orders." 482DECISIONSOF NATIONALLABOR RELATIONS BOARDmonths following the effective date of this Order,opportu-nities to work overtime shifts to the number of which he hasbeen deprived by Respondent's discrimination against him,said opportunities to be in addition to those hereafter reg-ularly due him,withholding,ifnecessary to do so, theovertime opportunities usually due any and all other em-ployees in the Employer's pressroom.(b) Post at its business office,meetinghall, copies of theattached notice marked"Appendix.,'14Copies of said noticeto be furnished by the Regional Director for Region 5, shall14 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and Recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes. In the event that the Board'sOrder is enforced by a judgment of a United States Court of Appeals, thewords in the notice reading "Posted By Order Of The National Labor Rela-tions Board" shall be changed to read "Posted Pursuant To A Judgment OfThe United States Court Of Appeals Enforcing An Order Of The NationalLabor Relations Board "after being duly signedby theRespondent's representative,be posted by Respondent immediately upon receipt thereof,and maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted.Reasonable steps shall betaken by the Respondent to insure that such notices are notaltered,defaced,or coveredby anyother material.(c) Sign and mail sufficient number of copies of saidnotice to the Regional Director for Region 5 for posting byThe DailyPress,Inc., in its pressroom where notices toem toyees are customarily posted.(d) Notifythe Regional Director for Region 5 in writing,within 20 days from the date of receipt of this Decision,what steps the Respondent has taken to comply here-with. 15IT IS FURTHER ORDERED that the Company's allegation thatthe harassment of employee Bristow constituted a violationof the Act be dismissed.15 In the event that this Recommended Order is adopted by the Board, thisprovision shall be modified to read-"Notify the said Regional Director, inwriting, within 10 days from the date of this Order what steps the Respondenthas taken to comply herewith